Citation Nr: 1107267	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-40 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently assigned a 20 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to March 
1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

In August 2008, the Board issued a decision denying entitlement 
to an increased evaluation for chondromalacia of the right and 
left knees.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court), 
and in a memorandum decision dated in July 2010, the Court 
vacated the Board's August 2008 decision with respect those 
issues and remanded the case to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran was afforded a VA examination in 
February 2005 in connection with her claims for an increased 
evaluation.  However, in the July 2010 memorandum decision, the 
Court found that the examination was inadequate.  In this regard, 
it was noted that the examination was over three years old at the 
time the Board issued a decision and that the Veteran's lay 
statements constitute competent evidence of worsening with 
respect to perceived symptoms.  The Court also observed that the 
examiner did not review the claims file and found that it was 
unclear as to what he had reviewed or relied on in reaching his 
opinion.  The examination report did not furnish any basis on 
which to rate the current state of the Veteran's knees.  In fact, 
the examiner did not discuss the fact that the Veteran was 
prescribed knee braces, despite his finding that there was no 
ligamentous instability.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Moreover, the Court has held "that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the 
terms of the remand is necessary prior to further appellate 
review, and if not, "the Board itself errs in failing to ensure 
compliance." Id.  Therefore, the Board finds that another VA 
examination is necessary for the purpose of ascertaining the 
current severity and manifestations of the Veteran's 
chondromalacia of the right and left knees.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her service- connected 
chondromalacia of the right and left knees.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
knee disabilities.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
right and left knee disabilities under the 
rating criteria.  In particular, the 
examiner should provide the range of motion 
in degrees and indicate whether there is 
any ankylosis; dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the joint; 
or, the symptomatic removal of semilunar 
cartilage.  He or she should also address 
whether the Veteran has recurrent 
subluxation or lateral instability, and if 
so, comment as to whether such 
symptomatology is slight, moderate, or 
severe.  

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After completing the action, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraph.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should also undertake any other 
development it determines to be indicated.  
If the benefit sought is not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

